  Case 17-18533         Doc 31     Filed 11/05/18 Entered 11/05/18 09:23:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18533
         VENA DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/19/2017.

         2) The plan was confirmed on 08/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-18533        Doc 31        Filed 11/05/18 Entered 11/05/18 09:23:31                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,569.40
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $4,569.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,578.36
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $217.24
    Other                                                                    $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,167.36

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION            Unsecured         545.00           NA              NA            0.00       0.00
AURORA EMERGENCY ASSOC            Unsecured            NA         450.00          450.00           0.00       0.00
BANK OF AMERICA                   Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC                 Unsecured            NA     12,804.75        12,804.75           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,000.00       9,347.60        9,347.60           0.00       0.00
CITY OF HARVEY                    Unsecured         400.00           NA              NA            0.00       0.00
CLAYTON STARKS                    Unsecured      1,500.00            NA              NA            0.00       0.00
CNAC                              Unsecured      6,307.00            NA              NA            0.00       0.00
CNAC                              Secured        5,050.00     11,589.40        11,589.40      1,846.92     555.12
COMCAST                           Unsecured         141.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT                 Unsecured         198.00           NA              NA            0.00       0.00
EASYPAY/DVRA                      Unsecured      1,079.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                  Unsecured      7,000.00            NA              NA            0.00       0.00
HARRIS                            Unsecured         531.00           NA              NA            0.00       0.00
HONOR FINANCE                     Unsecured      7,903.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority          200.00        131.20          131.20           0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA          42.20           42.20           0.00       0.00
IL STATE DISBURSEMENT UNIT        Priority          787.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS              Unsecured         800.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured      4,362.05       3,848.07        3,848.06           0.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA       2,771.00        2,771.00           0.00       0.00
LOUIS HARRIS CO                   Unsecured         107.00           NA              NA            0.00       0.00
MCSI INC                          Unsecured         250.00           NA              NA            0.00       0.00
NICOR GAS                         Unsecured            NA         187.03          187.03           0.00       0.00
RESURGENCE FINANCIAL LLC          Unsecured      4,100.00       4,208.09        4,208.09           0.00       0.00
SOUTHWEST CREDIT                  Unsecured      7,032.00            NA              NA            0.00       0.00
SPEEDYRAPID CASH                  Unsecured         829.00        829.22          829.22           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured      9,000.00     18,587.40        18,587.40           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,113.00     22,236.17        22,236.17           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,047.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,786.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-18533       Doc 31     Filed 11/05/18 Entered 11/05/18 09:23:31                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
US DEPT OF ED/NAVIENT         Unsecured      3,067.00              NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT         Unsecured      3,025.00              NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT         Unsecured      2,059.00              NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT         Unsecured      1,809.00              NA           NA             0.00         0.00
VILLAGE OF EVERGREEN PARK     Unsecured         250.00          250.00       250.00            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                        $11,589.40             $1,846.92                 $555.12
      All Other Secured                                   $0.00                 $0.00                   $0.00
TOTAL SECURED:                                       $11,589.40             $1,846.92                 $555.12

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00                $0.00
       Domestic Support Ongoing                              $0.00                 $0.00                $0.00
       All Other Priority                                $2,902.20                 $0.00                $0.00
TOTAL PRIORITY:                                          $2,902.20                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $72,790.52                    $0.00                $0.00


Disbursements:

       Expenses of Administration                             $2,167.36
       Disbursements to Creditors                             $2,402.04

TOTAL DISBURSEMENTS :                                                                          $4,569.40




UST Form 101-13-FR-S (09/01/2009)
  Case 17-18533         Doc 31      Filed 11/05/18 Entered 11/05/18 09:23:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
